Title: [1779 December 18. Saturday.]
From: Adams, John
To: 


      1779 December 18. Saturday. Walked all round the Town, the Wharves, Slips &c. on the Water and round the Walls towards the Country. Went to see the Artillery. A number of Stands of Arms, Cannon, Bombs, Balls, Mortars &c. had been packed up for some time. By the last Post, orders arrived to put up five thousands more in the same manner, ready to embark, but nobody knew where, nor for what purpose. We saw the Magazines, Arsenals, Shops &c. of Carpenters, Wheelwrights, Blacksmiths &c. shewn Us by the Commandant of Artillery. But after having seen Brest and Ferrol, I saw nothing worth describing. The Spanish Ships however both here and at Ferrol appeared equal at least both in Materials and Workmanship to any of American, French or English Construction that I had ever seen. If their Prudence in Navigation and the Activity and Intrepidity of their Seamen were proportionally equal to the English they would be a dangerous Enemy.
      Went into the Church or Chapel of a Convent, found the Monks in great numbers all upon their Knees, chanting their Prayers to the Virgin Mary. It was the Eve of the holy Virgin. The lighted Wax Candles, by their glimmerings upon the Paintings and Gildings made a pretty Appearance and the Musick was good.
     